Exhibit 10.16

 

ALLIANCE CAPITAL MANAGEMENT L.P.
UNIT OPTION PLAN AGREEMENT

 

AGREEMENT, dated December 6, 2002 between Alliance Capital Management L.P. (the
“Partnership”), Alliance Capital Management Holding L.P. (“Alliance Holding”)
and Kathleen A. Corbet (the “Participant”), an employee of the Partnership or a
subsidiary of the Partnership (an “Employee Participant”).

 

The 1997 Option Committee (the “Administrator”) of the Board of Directors (the
“Board”) of Alliance Capital Management Corporation, the general partner of the
Partnership and Alliance Holding, pursuant to the 1997 Long Term Incentive Plan,
a copy of which has been delivered to the Participant (the “Plan”), has granted
to the Participant an option to purchase units representing assignments of
beneficial ownership of limited partnership interests in Alliance Holding (the
“Units”) as hereinafter set forth, and authorized the execution and delivery of
this Agreement.

 

In accordance with that grant, and as a condition thereto, the Partnership,
Alliance Holding and the Employee agree as follows:

 

1.             Grant of Option.  Subject to and under the terms and conditions
set forth in this Agreement and the Plan, the Participant is the owner of an
option (the “Option”) to purchase the number of Units set forth in Section 1 of
Exhibit A attached hereto at the per Unit price set forth in Section 2 of
Exhibit A.

 

2.             Term and Exercise Schedule.  This Option shall not be exercisable
to any extent prior to December 6, 2003 or after December 6, 2012 (the
“Expiration Date”).  Subject to the terms and conditions of this Agreement and
the Plan, the Participant shall be entitled to exercise the Option prior to the
Expiration Date and to purchase Units hereunder in accordance with the schedule
set forth in Section 3 of Exhibit A.

 

The right to exercise this Option shall be cumulative so that to the extent this
Option is not exercised when it becomes initially exercisable with respect to
any Units, it shall be exercisable with respect to such Units at any time
thereafter until the Expiration Date and any Units subject to this Option which
have not then been purchased may not, thereafter, be purchased hereunder.  A
Unit shall be considered to have been purchased on or before the Expiration Date
if notice of the purchase has been given and payment therefor has actually been
received pursuant to Sections 3 and 13, on or before the Expiration Date.

 

3.             Notice of Exercise, Payment and Certificate.  Exercise of this
Option, in whole or in part, shall be by delivery of a written notice to the
Partnership and Alliance Holding pursuant to Section 13 which specifies the
number of Units being purchased and is accompanied by payment therefor in cash. 
Promptly after receipt of such notice and purchase price, the Partnership and
Alliance Holding shall deliver to the person exercising the Option a certificate
for the number of Units purchased.  Units to be issued upon the exercise of this
Option may be either authorized and unissued Units or Units which have been
reacquired by the Partnership, a subsidiary of the Partnership, Alliance Holding
or a subsidiary of Alliance Holding.

 

--------------------------------------------------------------------------------


 

4.             Termination of Employment.  This Option may be exercised by an
Employee Participant only while the Employee Participant is a full-time employee
of the Partnership, except as follows:

 

(a)           Disability.  If the Employee Participant’s employment with the
Partnership terminates because of Disability, the Employee Participant (or his
personal representative) shall have the right to exercise this Option, to the
extent that the Employee Participant was entitled to do so on the date of
termination of his employment, for a period which ends not later than the
earlier of (i) three months after such termination, and (ii) the Expiration
Date.  “Disability” shall mean a determination by the Administrator that the
Employee Participant is physically or mentally incapacitated and has been unable
for a period of six consecutive months to perform the duties for which he was
responsible immediately before the onset of his incapacity.  In order to assist
the Administrator in making a determination as to the Disability of the Employee
Participant for purposes of this paragraph (a), the Employee Participant shall,
as reasonably requested by the Administrator, (A) make himself available for
medical examinations by one or more physicians chosen by the Administrator and
approved by the Employee Participant, whose approval shall not unreasonably be
withheld, and (B) grant the Administrator and any such physicians access to all
relevant medical information concerning him, arrange to furnish copies of
medical records to them, and use his best efforts to cause his own physicians to
be available to discuss his health with them.

 

(b)           Death.  If the Employee Participant dies (i) while in the employ
of the Partnership, or (ii) within one month after termination of his employment
with the Partnership because of Disability (as determined in accordance with
paragraph (a) above), or (iii) within one month after the Partnership terminates
his employment for any reason other than for Cause (as determined in accordance
with paragraph (c) below), this Option may be exercised, to the extent that the
Employee Participant was entitled to do so on the date of his death, by the
person or persons to whom the Option shall have been transferred by will or by
the laws of descent and distribution, for a period which ends not later than the
earlier of (A) six months from the date of the Employee Participant’s death, and
(B) the Expiration Date.

 

(c)           Other Termination.  If the Partnership terminates the Employee
Participant’s employment for any reason other than death, Disability or for
Cause, the Employee Participant shall have the right to exercise this Option, to
the extent that he was entitled to do so on the date of the termination of his
employment, for a period which ends not later than the earlier of (i) three
months after such termination, and (ii) the Expiration Date.  “Cause” shall mean
(A) the Employee Participant’s continuing willful failure to perform his duties
as an employee (other than as a result of his total or partial incapacity due to
physical or mental illness), (B) gross negligence or malfeasance in the
performance of the Employee Participant’s duties, (C) a finding by a court or
other governmental body with proper jurisdiction that an act or acts by the
Employee Participant constitutes (1) a felony under the laws of the United
States or any state thereof (or, if the Employee Participant’s place of
employment is outside of the United States, a serious crime under the laws of
the foreign jurisdiction where he is employed, which crime if committed in the
United States would be a felony under the laws of the

 

2

--------------------------------------------------------------------------------


 

United States or the laws of New York), or (2) a violation of federal or state
securities law (or, if the Employee Participant’s place of employment is outside
of the United States, of federal, state or foreign securities law) by reason of
which finding of violation described in this clause (2) the Board determines in
good faith that the continued employment of the Employee Participant by the
Partnership would be seriously detrimental to the Partnership and its business,
(D) in the absence of such a finding by a court or other governmental body with
proper jurisdiction, such a determination in good faith by the Board by reason
of such act or acts constituting such a felony, serious crime or violation, or
(E) any breach by the Employee Participant of any obligation of confidentiality
or non-competition to the Partnership.

 

For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership.  A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.

 

5.             No Right to Continued Employment.   This Option shall not confer
upon the Participant any right to continue in the employ of the Partnership or
any subsidiary of the Partnership or to be retained as a Director, and shall not
interfere in any way with the right of the Partnership to terminate the service
of the Participant at any time for any reason.

 

6.             Non-Transferability.  This Option is not transferable other than
by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant this Option is
exercisable only by the Participant; except that a Participant may transfer this
Option, without consideration, subject to such rules as the Committee may adopt
to preserve the purposes of the Plan (including limiting such transfers to
transfers by participants who are senior executives), to a trust solely for the
benefit of the Participant and the Participant’s spouse, children or
grandchildren (including adopted and stepchildren and grandchildren) (each a
“Permitted Transferee”).

 

7.             Payment of Withholding Tax.  (a) In the event that the
Partnership or Alliance Holding determines that any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
exercise of this Option, the Participant shall promptly pay to the Partnership
or a subsidiary specified by the Partnership or Alliance Holding, on at least
seven business days’ notice, an amount equal to such withholding tax or charge
or (b) if the Participant does not promptly so pay the entire amount of such
withholding tax or charge in accordance with such notice, or make arrangements
satisfactory to the Partnership and Alliance Holding regarding payment thereof,
the Partnership or any subsidiary of the Partnership may withhold the remaining
amount thereof from any amount due the Participant from the Partnership or the
subsidiary.

 

8.             Dilution and Other Adjustments.  The existence of this Option
shall not impair the right of the Partnership or Alliance Holding or their
respective partners to, among other things, conduct, make or effect any change
in the Partnership’s or Alliance Holding’s business, any issuance of debt
obligations or other securities by the Partnership or Alliance Holding, any
grant of options with respect to an interest in the Partnership or Alliance
Holding or any adjustment, recapitalization or other change in the partnership
interests of the Partnership or Alliance Holding (including, without limitation,
any

 

3

--------------------------------------------------------------------------------


 

distribution, subdivision, or combination of limited partnership interests), or
any incorporation of the Partnership or Alliance Holding.  In the event of such
a change in the partnership interests of the Partnership or Alliance Holding,
the Board shall make such adjustments to this Option, including the purchase
price specified in Section 1, as it deems appropriate and equitable. In the
event of incorporation of the Partnership or Alliance Holding, the Board shall
make such arrangements as it deems appropriate and equitable with respect to
this Option for the Participant to purchase stock in the resulting corporation
in place of the Units subject to this Option.  Any such adjustment or
arrangement may provide for the elimination of any fractional Unit or shares of
stock which might otherwise become subject to this Option.  Any decision by the
Board under this Section shall be final and binding upon the Participant.

 

9.             Rights as an Owner of a Unit.  The Participant (or a transferee
of this Option pursuant to Sections 4 and 6) shall have no rights as an owner of
a Unit with respect to any Unit covered by this Option until he becomes the
holder of record of such Unit, which shall be deemed to occur at the time that
notice of purchase is given and payment in full is received under Section 3 and
13.  By such actions, the Participant (or such transferee) shall be deemed to
have consented to, and agreed to be bound by, all other terms, conditions,
rights and obligations set forth in the then current Amended and Restated
Agreement of Limited Partnership of Alliance Holding and the then current
Amended and Restated Agreement of Limited Partnership of the Partnership. 
Except as provided in Section 8, no adjustment shall be made with respect to any
Unit for any distribution for which the record date is prior to the date on
which the Participant becomes the holder of record of the Unit, regardless of
whether the distribution is ordinary or extraordinary, in cash, securities or
other property, or of any other rights.

 

10.           Administrator.  If at any time there shall be no 1997 Option
Committee of the Board, the Board shall be the Administrator.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

 

12.           Interpretation.  The Participant accepts this Option subject to
all the terms and provisions of the Plan, which shall control in the event of
any conflict between any provision of the Plan and this Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
or the Administrator upon any questions arising under the Plan and/or this
Agreement.

 

13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Partnership, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York  10105, or if the
Partnership should move its principal office, to such principal office, in the
case of Alliance Holding, to the Secretary of Alliance Capital Management
Corporation at 1345 Avenue of the Americas, New York, New York 10105, or if
Alliance Holding should move its principal office, to such principal office,
and, in the case of the Participant, to his last permanent address as shown on
the Partnership’s records, subject to the right of either party to designate
some other address at any time hereafter in a notice satisfying the requirements
of this Section.

 

4

--------------------------------------------------------------------------------


 

14.           Sections and Headings.  All section references in this Agreement
are to sections hereof for  convenience  of  reference only and are not to
affect the meaning of any provision of this Agreement.

 

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

 

By:

Alliance Capital Management
Corporation, its General Partner

 

 

 

 

 

 

 

By:

/s/ John D. Carifa

 

 

 

John D. Carifa
President

 

 

 

 

 

 

 

ALLIANCE CAPITAL MANAGEMENT HOLDING L.P.

 

 

 

 

By:

Alliance Capital Management
Corporation, General Partner

 

 

 

 

 

 

 

By:

/s/ John D. Carifa

 

 

 

John D. Carifa
President

 

 

 

 

 

 

 

 

/s/ Kathleen A. Corbet

 

 

 

Kathleen A. Corbet

 

5

--------------------------------------------------------------------------------


 

Exhibit A To Unit Option Plan Agreement Dated December 6, 2002
between Alliance Capital Management L.P.,
Alliance Capital Management Holding L.P. and Kathleen A. Corbet

 

1.                                       The number of Units that the
Participant is entitled to purchase pursuant to the Option granted under this
Agreement is 20,000.

 

2.                                       The per Unit price to purchase Units
pursuant to the Option granted under this Agreement is $33.18 per Unit.

 

3.                                       Percentage of Units With Respect to

Which the Option First Becomes

Exercisable on the Date Indicated

 

1.

 

December 6, 2003

 

20%

2.

 

December 6, 2004

 

20%

3.

 

December 6, 2005

 

20%

4.

 

December 6, 2006

 

20%

5.

 

December 6, 2007

 

20%

 

--------------------------------------------------------------------------------